NO. 07-06-0259-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                           PANEL B

                                   JULY 26, 2006
                          ______________________________

                                   FRANKIE ALVAREZ,

                                                                Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

             FROM THE 64TH DISTRICT COURT OF SWISHER COUNTY;

           NO. A-3944-0504; HON. ROBERT W. KINKAID, JR., PRESIDING
                       _______________________________

                                  Order of Dismissal
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant, Frankie Alvarez, appeals his conviction for deadly conduct. We dismiss

the proceeding for lack of jurisdiction.

       The record before us discloses that sentence was imposed upon appellant in open

court on March 20, 2006. Thus, he had until April 19, 2006, to either file a notice of appeal

or a motion for new trial and thereby extend the deadline to file a notice of appeal. See

TEX . R. APP. P. 26.2(a) (discussing the deadlines by which one must perfect an appeal).
The record discloses that his motion for new trial was filed on April 20, 2006, and notice

of appeal on June 20, 2006. Given this, appellant’s effort to perfect an appeal was

untimely. Moreover, this circumstance was made known to appellant by letter from this

court dated July 13, 2006. In that letter, appellant and his counsel were also given

opportunity to respond. No response has been received to date.

       A timely filed notice of appeal is essential to invoke our appellate jurisdiction. Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, then we can take

no action other than to dismiss the proceeding. Id. at 523. Appellant's notice being

untimely filed, we have no jurisdiction over the matter and dismiss the appeal.1



                                                       Brian Quinn
                                                       Chief Justice

Do not publish.




       1
         Permission to perfect an untimely appeal may be sought through art. 11.07 of the Texas Code of
Criminal Procedure.

                                                  2